 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators, Local720, AFL-CIO and California Sports Network,Inc. and National Association of Broadcast Em-ployees and Technicians, Local 531, AFL-CIO.Case 31-CD-26117 July 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled 4 January 1984 by the Employer, alleging thatthe Respondent, International Alliance of Theatri-cal Stage Employes and Moving Picture MachineOperators, Local 720, AFL-CIO (IATSE), violat-ed Section 8(b)(4)(D) of the National Labor Rela-tions Act by engaging in proscribed activity withan object of forcing the Employer to assign certainwork to employees it represents rather than to em-ployees represented by National Association ofBroadcast Employees and Technicians, Local 531,AFL-CIO (NABET). The hearing was held 7 Feb-ruary 1984 before Hearing Officer Michael J.Chavez. 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Company, a California corporation, pro-vides technical equipment, operators, and servicesused in the production and broadcast of televisionprograms at its facility in Woodland Hills, Califor-nia. It annually sells and delivers services in excessof $50,000 directly to buyers located outside theState of California, and has gross annual revenuesin excess of $500,000. The parties stipulate, and wefind, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that IATSE and NABET are labor orga-nizations within the meaning of Section 2(5) of theAct.IATSE failed to appear at the hearing despite being served with acopy of the notice of hearing. IATSE did not request a delay or continu-ance of the hearing.271 NLRB No. 4511. THE DISPUTEA. Background and Facts of DisputeKatz Communications had a contract withHoward Zuckerman and Associates to broadcastthe Pacific Coast Athletic Association Games ofthe Week. The Employer, California Sports Net-work, provided the technical "below-the-line" per-sonnel for the broadcasts, including camera opera-tors, video operators, slow motion operators, videotape operators, and audio people. The first sched-uled broadcast was a University of Las Vegas bas-ketball game 7 January 1984 in Las Vegas, Nevada.In late November 1983, Scott McLain, IATSE'sassociate business agent, called Howard Zucker-man, the Employer's president, and claimed thebelow-the-line work for the Las Vegas broadcastson the ground that IATSE had jurisdiction for allwork done in Las Vegas. Zuckerman advisedMcLain that the Employer had a collective-bar-gaining agreement with NABET that covered thework in dispute. Two or three similar conversa-tions occurred after the first one. About 26 No-vember 1983, Fred Botwinik, president of KatzCommunications, told Zuckerman that McLain hadtold him that unless IATSE handled the "pickup"either by some means directly with Katz orthrough another company in Las Vegas that was asignatory to an agreement with IATSE, IATSEwould picket the 7 January broadcast.The week of the broadcast McLain called Zuck-erman and advised him that IATSE intended topicket because IATSE had jurisdiction in LasVegas and felt that its jurisdiction was beingusurped.On 7 January 100-150 people picketed the facili-ty in which the basketball game was held. Thepickets carried signs which read, "Unfair to Local720."The disputed work is commonly called "below-the-line" production services which involves sup-plying to television producers the equipment andtechnical personnel necessary to the live televisionbroadcast or videotape recording of television pro-grams. The work involves arriving at the center 6or 8 hours in advance and installing camera cableand audio cable into the building from the mobileunit parked at the top of a tunnel. Employees thenbring in all the necessary equipment, hook it up,and operate it during the broadcast. Telephonecompany lines transmit the audio and video signalsfrom the truck.The crew includes a technical director who is incharge of the crew and "handles" the on-airswitching from camera to camera, and an audio op-erator or mixer who does with sound "basically the282 STAGE EMPLOYEES IATSE LOCAL 720 (CALIFORNIA SPORTS)same thing that the technical director does withvideo." Audio and video utility people install andhandle the video and audio cables when they aremoved from place to place. There are also three tosix camera operators, video tape operators, a slow-motion operator, video operators who handle thepicture quality, and maintenance engineers whokeep the equipment running and working properly.B. Work in DisputeThe disputed work involves the operation oftechnical broadcasting equipment by employees ofCalifornia Sports Network, Inc. at University ofLas Vegas basketball games in Las Vegas, Nevada.C. Contentions of the PartiesThe Employer and NABET contend that theircollective-bargaining agreement covers the disput-ed work. The contract recognizes NABET as theexclusive bargaining agent for all the Employer'semployees who work in the Camera, ProductionSound, Sound Re-Recording, and Electrical classi-fications. They also contend that company prefer-ence and past practice, area and industry practice,and relative skills support awarding the disputedwork to NABET-represented employees.IATSE contends that it has jurisdiction over thebroadcasting work done in Las Vegas.D. Applicability of the StatuteIn late November 1983 Scott McLain, IATSE'sassociate business agent, informed Howard Zucker-man, the Employer's president, that IATSEclaimed the disputed work. In a conversation withFred Botwinik, Katz Communications' president,McLain threatened to picket the 7 January basket-ball game unless IATSE-represented employeesperformed the work. The week of 7 JanuaryMcLain advised Zuckerman that IATSE wasgoing to picket the game to enforce its jurisdiction-al claim. On 7 January 100-150 people picketed atthe game, carrying signs reading, "Unfair to Local720."Louis Favara, NABET's business manager, testi-fied that there is no agreed-upon method for volun-tary resolution of this dispute, and no contrary evi-dence was presented.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementThe disputed work is covered by a collective-bargaining agreement between the Employer andNABET. The Employer recognizes NABET as thesole and exclusive bargaining agent for its employ-ees working in the following applicable job classifi-cations: Camera, Production Sound, Sound Re-Re-cording, and Electrical. Employees in these classifi-cations customarily perform the disputed work.The Employer does not have a collective-bargain-ing relationship with IATSE Local 720. Therefore,this factor favors a work assignment to NABET-represented employees.2. Company preference and past practiceThe Company assigned the disputed work toNABET-represented employees. According toZuckerman, the Company uses NABET-represent-ed employees whenever it broadcasts a live sport-ing event. Accordingly, this factor favors an as-signment of the disputed work to NABET-repre-sented employees.3. Area and industry practiceFavara testified that NABET has traditionallyrepresented "below-the-line" workers employed inthe television network owner-operated broadcastindustry, and that it represents below-the-line em-ployees in TV and radio stations in Detroit, Cleve-land, New York, Chicago, Los Angeles, and SanFrancisco, and other places.Favara also testified that when NBC or ABCsends crews from Los Angeles to Nevada to broad-cast a live sporting event, they bring theirNABET-represented technicians with them fromLos Angeles. No evidence was presented thatIATSE-represented employees had performed suchbroadcasting work in the area or industry. Thisfactor therefore favors an award of the disputedwork to NABET-represented employees.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Relative skillsAccording to Company President Zuckerman,the disputed work involves engineering and elec-tronic skills that require schooling and experience.NABET-represented employees possess such skills.Zuckerman also testified that stagehands generallydo not have engineering or electronic backgrounds,and he testified without contradiction that IATSEis primarily a stagehands' local. Therefore, thisfactor favors an assignment to NABET-representedemployees.5. Economy and efficiency of operationThere was no evidence presented whether econ-omy and efficiency of operation would be promot-ed by an award to either NABET-represented em-ployees or IATSE-represented employees. Accord-ingly, this factor favors neither group of employ-ees.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by NABETare entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreement between the Company andNABET, company preference and past practice,area and industry practice, and relative skills. Inmaking this determination, we are awarding thework to employees represented by NABET, not tothat Union or its members. The determination islimited to the controversy that gave rise to thisproceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of California Sports Network, Inc.represented by National Association of BroadcastEmployees and Technicians, Local 531, AFL-CIO,are entitled to operate technical broadcastingequipment at University of Las Vegas basketballgames in Las Vegas, Nevada.2. International Alliance of Theatrical Stage Em-ployes and Moving Picture Machine Operators,Local 720, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceCalifornia Sports Network, Inc. to assign the dis-puted work to employees represented by it.3. Within 10 days from this date, InternationalAlliance of Theatrical Stage Employes and MovingPicture Machine Operators, Local 720, AFL-CIO,shall notify the Regional Director for Region 31 inwriting whether it will refrain from forcing theEmployer, by means proscribed by Section8(b)(4)(D), to assign the disputed work in a mannerinconsistent with this determination.284